 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DENISE LYNN HANLIN,                                No. 1:19-cv-00076-SKO
12                        Plaintiff,
13             v.                                        ORDER DIRECTING THE CLERK OF
                                                         THE COURT TO CLOSE THE CASE
14    LANCE E ARMO, LAW OFFICE OF
      LANCE E ARMO,                                      (Doc. 25)
15
                          Defendants.
16

17

18            On August 30, 2019, the parties filed a joint stipulation dismissing the action with

19   prejudice. (Doc. 25.) In light of the parties’ stipulation, this action has been terminated, see Fed.

20   R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has

21   been dismissed with prejudice. Accordingly, the Clerk of the Court is directed to close this case.

22
     IT IS SO ORDERED.
23

24   Dated:     September 2, 2019                                    /s/   Sheila K. Oberto           .
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
